



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Chung, 2012 ONCA 741

DATE: 20121102

DOCKET: C54824

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sung Wook Chung

Appellant

Tina Yuen, for the appellant

Jennifer Mannen, for the respondent

Heard: October 31, 2012

On appeal from the decision of the Summary Convictions
    Appeal Court dated December 6, 2011 by Justice Gary Trotter of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on November
    26, 2010 by Justice Kelly Wright of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that there are any clear errors on questions of law
    that warrant consideration in this court.

[2]

Leave to appeal is denied.


